Citation Nr: 9931493	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-45 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUE

Entitlement to an effective date earlier than February 23, 
1995, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

(The issue of whether there was clear and unmistakable error 
(CUE) in a November 1982 Board decision denying service 
connection for a psychiatric disorder is addressed in a 
separate decision.)




WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the RO.  

In August 1997, a hearing was held by this Member of the 
Board at the RO.  

In January 1998, the Board remanded the case for additional 
development.  

In a separate decision, the Board has addressed the issue of 
whether there was clear and unmistakable error in a November 
1982 Board decision denying service connection for a 
psychiatric disorder.  



FINDINGS OF FACT

1.  On August 14, 1995, the RO received a May 12, 1995, 
statement from the Vet Center, accompanied by a February 23, 
1995, statement from a private psychologist, both of which 
indicated that the veteran had PTSD.  

2.  In a July 1996 decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective on August 14, 1995.  

3.  In a November 1998 decision, the RO assigned an effective 
date of February 23, 1995, for the award of service 
connection for PTSD.  



CONCLUSION OF LAW

The criteria for an effective date prior to February 23, 
1995, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
Except for the contentions addressed in the Board's decision 
addressing clear and unmistakable error in the November 1982 
Board decision, he has offered no contentions.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  

As noted, in November 1982, the Board denied service 
connection for a psychiatric disorder.  

On August 14, 1995, the RO received a May 12, 1995, statement 
from the Vet Center, accompanied by a February 23, 1995, 
statement from a private psychologist, both of which 
indicated that the veteran had PTSD.  In a July 1996 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation effective from August 14, 
1995.  In a November 1998 decision, the RO assigned an 
effective date of February 23, 1995, for the award of service 
connection for PTSD.  

Between the Board's November 1982 decision and the February 
23, 1995, private psychologist's statement, the veteran had 
not filed a claim of service connection for psychiatric 
disability.  

The effective date is the date of receipt of claim or the 
date entitlement arose, whichever is later.  As the veteran's 
claim was received on August 14, 1995, the effective date 
obviously cannot be earlier than February 23, 1995.  Thus, 
the Board finds that an effective date earlier than February 
23, 1995, for the award of service connection for PTSD is not 
warranted.  38 C.F.R. § 3.400(b)(2), (q)(1)(ii).  







ORDER

The claim for an effective date earlier than February 23, 
1995, for an award of service connection for PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

